DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and the additive to be linear in the reply filed on 12/14/2020 is acknowledged.
A call was placed to Applicant on 3/4/2021 to clarify the election of species as it was not clear and conflicted in the species genus election and the specific species within the genus. Applicant responded on 3/5/2021 with the election of species for the hydrophilic monomer for the copolymer additive to be oligoethylene glycol methacrylate (OEGMA) with the specific species of oligoethyleneglycol monomethyl ether methacrylate, and the election of species for the hydrophobic monomer for the copolymer additive is polydimethylsiloxane methacrylate (PDMSMA). Called Applicant and both the Applicant and the Examiner agreed that as there was no specific response by the European attorney, it was an incomplete and absence of a response by the European attorney wherein it is an incomplete reply and treated as an election without traverse (MPEP § 818.01(a)).
The elected species of hydrophilic monomer for the copolymer additive to be oligoethyleneglycol monomethyl ether methacrylate, and the hydrophobic monomer for the copolymer additive is polydimethylsiloxane methacrylate (PDMSMA) is demonstrated by the specification to be a block copolymer.
Upon review, the election for the hydrophilic portion is expanded to include polyethylene glycol monomer and the election of the hydrophobic portion is expanded to include polydimethylsiloxane dimethacrylate monomer. The additive is also expanded to include lauryl PEG-9 polydimethylsiloxyethyl dimethicone, dimethicone copolyol, PEG-

Status of Application
Applicant has elected Group I in response to restriction requirement and elected the species of oligoethyleneglycol monomethyl ether methacrylate as the hydrophilic monomer for the copolymer additive, and polydimethylsiloxane methacrylate (PDMSMA) as the hydrophobic monomer for the copolymer additive for the examination. These species are is demonstrated by the specification to be a block copolymer.
Due to restriction, based on election above, claims 6, 21-22, 26-27  are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-19, 21-23, 26-27 are pending.
Claims 1-5, 7-19, 23 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim recites “from about 4 to about 100 hydrophilic and/or hydrophobic monomeric units, or from about 4 to about 100 hydrophilic and/or hydrophobic monomeric units,” wherein it is a . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It does not allow one of skill in the art to ascertain the metes and bounds of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 12, 17-18, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilinsky (U.S. Pat. Pub. 2011/0159105).
Claim 23 is set forth in the form of product-by-process claims, which are considered product claims by the Office. 
The claims are treated to the extent of the elected/expanded species but are so broad as to read on the following prior art.
Rejection:
Vilinsky teaches skin formulations for the eye comprising pure rainwater. The formulation is exemplified such as Example 3 which comprises rainwater, cyclopentasiloxane (silicone oil), lauryl PEG-9 polydimethylsiloxyethyl dimethicone (a copolymer with hydrophilic and hydrophobic units), PEG-12 dimethicone cross polymer (a copolymer of hydrophilic and hydrophobic units), courmarin (drug), and ascorbic acid (drug, a known antioxidant and anti-inflammatory (not a steroid) see Sorice et al.).
The formulation of Example 1 comprises: 
rainwater (5-99%), 
dimethicone (from 0.1-5.0%, silicone oil), 
tocopheryl acetate (vitamin E -a known antioxidant and anti-inflammatory (not a steroid) see Michels et al. (Overview, Anti-inflammatory effects), from 0.1-5.0%, drug), 
and hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer (from 0.1-5.0%, a known amphiphilic polymer (hydrophobic/hydrophilic blocks, see Son et al. [25, 27]), known to have the units in a 1:1 molar 
Vilinsky also teaches and exemplifies that the formulations are appropriate for the eye in Example 4 ([23], see full document specifically areas cited). It is noted that instant claim 23 is set forth in the form of product-by-process claims, which are considered product claims by the Office. Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. 
All the critical elements are taught by the cited reference and thus the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vilinsky (U.S. Pat. Pub. 2011/0159105) as applied to claims 1, 4-5, 7, 12, 17-18, 23 above.
Rejection:
The teachings of Vilinsky are addressed above.

Therein the copolymer additive is from 2-5000% relative to the silicone oil wherein while Vilinsky does not expressly teach the exact claimed values for the copolymer relative to the silicone oil, they do overlap and even a slight overlap in ranges establishes a prima facie case of obviousness as it is prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to optimize the amounts within the taught ranges and arrive at the overlapping values as a means of attaining the desired  therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.
The instant claims for active from about 1-100ug/ml = 0.0001-0.1%, and the prior art range is 0.1-5.0% wherein the prior art range overlaps and even a slight overlap in range establishes a prima facie case of obviousness as it is prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to optimize the amounts within the taught range and arrive at the overlapping values as a means of attaining the desired  therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vilinsky (U.S. Pat. Pub. 2011/0159105) as applied to claims 1,4-5,7, 12, 17-18, 23 above, in view of Daniels (U.S. Pat. Pub. 2012/0244093).
Rejection:
The teachings of Vilinsky are addressed above.
Vilinsky does not teach the molecular weight of the copolymer (i.e. hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer).
Daniels teaches that ionic polymers with a molecular weight of more than 5000g/mol includes hydroxyethyl acrylate/sodium acryloyldimethyltaurate copolymer (claim 1 and 14).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to utilize a known molecular range for hydroxyethyl acrylate/sodium acryloyldimethyltaurate copolymer as suggested by Daniels, and produce the claimed invention; as it is prima facie obvious to utilize a known molecular weight range for the copolymer and to optimize within the range to attain the desired therapeutic profile and arrive at the overlapping values with a reasonable expectation of success absent evidence of criticality for the claimed range. 

Claims 1-2, 4-5, 7, 9-13, 17-18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt et al. (U.S. Pat. Pub. 2010/0140114).
The claims are treated to the extent of the elected/expanded species.
Claim 23 is set forth in the form of product-by-process claims, which are considered product claims by the Office. 
Rejection:
Pruitt et al. teaches an ophthalmic composition comprising a silicone hydrogel lens, a hydrophobic comfort agent like a silicone oils (one or more), and additional agents such as antimicrobials like silver nanoparticles and bioactive agents (are drugs-silver is a known antimicrobial, anti-inflammatory (not a steroid) and antioxidant see Mohamed El-Rafie et al.; abstract, [56, 59, 80-81, 94]) The hydrogel comprises hydrophobic units derived from a silicone containing monomer and a hydrophilic unit from a hydrophilic monomer/macromer [57]. The hydrophilic monomer can be nearly any hydrophilic monomer including HEMA (2-hydroxyethyl methacrylate), hydroxyethyl acrylate, hydroxypropyl acrylate hydroxypropyl methacrylate (HPMA), NVP, acrylic acid, methacrylic [73]. Monomers have average molecular weights less than 700 Daltons, and the average molecular weight of the hydrophilic portion is preferably 20,000-500,000 and more preferably from 35,000-70,000 [83] (wherein the hydrophilic unit is about 28-710 units, and more preferably about 50-100 units). The hydrophobic unit includes dimethacrylated polydimethylsiloxanes (PDMS dimethacrylate) of various molecular weight, methacrylated terminated polydimethylsiloxane (PDMS methacrylate), and acrylate terminated polydimethysiloxane (PDMS acrylate, [72]); including di and triblocks consisting of polydimethylsiloxane (PDMS) and polyakyleneoxides (PEG/PEO, diblock of hydrophobic and hydrophilic is 1:1 molar ratio (50:50)) like methacrylate end capped polyethyleneoxide block polydimethylsiloxane block polyethyleneoxide (methacrylate end capped PEO/PDMS/PEO also known as methacrylate end capped PEG/PDMS/PEG, triblock is a 1:2 or 2:1 molar ratio (about 33:66 and about 66:33), linear copolymers [72]). Example 5 demonstrates a hydrogel comprising a chain-

While Pruitt et al. does not expressly teach an example with silicone oils, Pruitt does expressly teach the inclusion of silicone oils as the comfort agent wherein it would be prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to exemplify the composition with the taught comfort agents including silicone oils with a reasonable expectation of success.
While Pruitt et al. does not expressly teach the average molecular weight of the copolymer, Pruitt et al. does expressly teach the hydrophobic monomer including the instantly claimed dimethacrylated polydimethylsiloxanes (PDMS dimethacrylate) of various molecular weight, methacrylated terminated polydimethylsiloxane (PDMS methacrylate), and acrylate terminated polydimethysiloxane (PDMS acrylate); and hydrophilic monomers embraced by the instant claims like polyakyleneoxides, including that the average molecular weight of the hydrophilic portion is preferably 20,000-500,000 and more preferably from 35,000-70,000; wherein it would be prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to .

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pruitt et al. (U.S. Pat. Pub.2010/0140114) as applied to claims 1-2, 4-5, 7, 9-13, 17-18, 23 above, in view of Anvar et al. (U.S. Pat. Pub. 2011/0208301). 
Rejection:
The teachings of Pruitt et al. are addressed above. 
Pruitt et al. does not expressly teach the viscosity of the silicone oils for the composition.
Anvar et al. teaches that fluids incorporated into ocular lenses include silicone oils such as diphenylsiloxane, dimethyl siloxane, and mixtures thereof. The silicone oil would have a viscosity of less than about 1000 cSt at about 25oC (claims 33-35, 39).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to utilize a known viscosity range for silicone oils as suggested by Anvar et al., and produce the claimed invention; as it is prima facie obvious to utilize a known viscosity range for silicone oils for ophthalmic use and to optimize within the range to attain the desired therapeutic profile and arrive at the overlapping values with a reasonable expectation of success absent evidence of criticality for the claimed range. 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pruitt et al. (U.S. Pat. Pub.2010/0140114) as applied to claims 1-2, 4-5, 7, 9-13, 17-18, 23 above, in view of Delaney et al. (U.S. Pat. Pub. 2015/0182673). 
Rejection:
The teachings of Pruitt et al. are addressed above. 
Pruitt et al. does not expressly teach the hydrophilic monomer to be oligoethyleneglycol monomethyl ether or an oligoethyleneglycol methacrylate, but does teach the inclusion of various hydrophilic monomers like HEMA (2-hydroxyethyl methacrylate), acrylic acid, methacrylics; and teaches that nearly any hydrophilic monomer can be used [73]. 
Delaney et al. teaches that known hydrophilic monomers include hydroxyalkyl methacrylates like hydroxyethyl methacrylate and oligoethylene glycol methacrylate ([17] functionally equivalent).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to utilize a oligoethylene glycol methacrylate monomer as suggested by Delaney et al., and produce the claimed invention; as it is prima facie obvious to incorporate known functionally equivalent hydrophilic methacrylate monomer for polymerization particularly as Pruitt et al. teaches that other hydrophilic monomers can be used to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the particular monomer. 

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pruitt et al. (U.S. Pat. Pub.2010/0140114) as applied to claims 1-2, 4-5, 7, 9-13, 17-18, . 
Rejection:
The teachings of Pruitt et al. are addressed above. 
Pruitt et al. does not expressly teach the formula of the dimethacrylated polydimethylsiloxane monomer (PDMS dimethacrylate) or the formula of the methacrylated terminated polydimethylsiloxane monomer (PDMS methacrylate), but does expressly teach the inclusion these monomers for the composition. 
Gelest expressly teaches that both of these monomers methacryloxypropyl terminated polydimethylsiloxanes (page 33) and asymmetric monomethacryloxypropyl terminated polydimethylsiloxanes (page 43) are commercially available in various molecular weights (at range of repeating units (n’s in Gelest, instant claimed “r” and “m”)).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to utilize known commercial forms of these monomer as suggested by Gelest, and produce the claimed invention; as it is prima facie obvious to utilize a ready-made commercial monomer for availability and ease of use and to optimize within the molecular range (number of repeating units) to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for a particular range. 

Claims 1-2, 4-5, 14, 17, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lorant (U.S. Pat. 6344204).
Claim 23 is set forth in the form of product-by-process claims, which are considered product claims by the Office. 
The claims are treated to the extent of the elected/expanded species but are so broad as to read on the following prior art.
Rejection:
Lorant teaches an emulsion composition for eye use comprising a silicone emulsifier, at least one silicone oil, a hydrocarbon oil, and adjuvants like antioxidants and lipophilic actives from 0.01-30% of the composition (abstract, claims 1 and 4). The silicone oils include linear polydimethylsiloxanes (col 2). The silicone emulsifiers include dimethicone copolyol (copolymer of dimethicone and polyoxyethylene and/or polyoxypropylene, linear) and alkyl dimethicone copolyol, and are from 0.5-10% of the composition (claim 4). The hydrocarbonaceous oil and silicone oils (both oils form base oil) comprise 60-100% of the oil phase, and the oil phase can represent 8-60% of the composition (claim 6, col. 3 line 1-10, see full document specifically areas cited). 
Lorant does not expressly exemplify the composition with an antioxidant or a lipophilic active but does expressly teach their inclusion from 0.01-30% of the composition wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to exemplify the explicit teachings of the prior art with a reasonable expectation of success. 
While the prior art of Lorant does not teach the exact claimed values for the silicone copolyol emulsifier (additive) and active adjuvant; they do overlap ((instant prima facie case of obviousness and  would be obvious to modify the amount to attain the desired therapeutic effect, absent evidence of criticality or unexpected results.
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to utilize known commercial forms of these monomer as suggested by Gelest, and produce the claimed invention; as it is prima facie obvious to utilize a ready-made commercial monomer for availability and ease of use and to optimize within the molecular range (number of repeating units) to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for a particular range. It is noted that instant claim 23 is set forth in the form of product-by-process claims, which are considered product claims by the Office. Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. 

Conclusion
Claims 1-5, 7-19, 23 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI G HUANG/Primary Examiner, Art Unit 1613